Citation Nr: 1504864	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-28 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In July 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board remanded this case in February 2014.  The case is now returned for appellate review.

Once again, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in February 2014 so that a VA examination could be provided to determine whether the Veteran had a hearing loss disability related to his military service.  The record showed that he had had a previous examination in December 2010, which did not indicate a hearing loss disability for VA purposes.  However, the Veteran testified at the July 2013 hearing that his hearing had worsened since that examination.

Thereafter an examination was provided in April 2014, in which the examiner determined that the testing was flawed because the Veteran was exaggerating his symptoms and could not be used for rating purposes.  The examiner further found that even if the Veteran had a hearing loss disability it would not be related to military service after comparing the entrance examination, exit examination, and VA examination in December 2010 showing normal hearing.

The service treatment records actually demonstrate a threshold shift in the Veteran's hearing between his entrance and exit examinations.  While there is no diagnosis of hearing loss in service, the absence of documented hearing loss in service is not fatal to a service connection claim for such disability, especially if service records indicate a significant in-service threshold shift.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).  Establishing service connection is possible if the current hearing loss disability can be adequately linked to service.  See Ledford, 3 Vet. App. at 89. 

The examiner did not comment on this threshold shift in the service treatment records.  Therefore her assessment as to whether the Veteran's hearing loss is related to military service is inadequate.  Moreover, with respect to the inaccurate test results, the Veteran submitted a statement in August 2014 that he had been confused as to how to respond during the VA examination in April 2014.  He noted that the prior examination in December 2010 required that he push a button when he heard the sound, but that the April 2014 examination involved him raising his hand and that he would instinctively raise his right hand when he meant to raise his left.  He also took offense to the examiner's assessment that the test was not accurate as a result of his actions because she was questioning his integrity.  

As the rationale provided by the examiner is inadequate and the Veteran has apparently not had the opportunity to have his hearing accurately tested to determine if he has a present hearing loss disability, another examination is warranted in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any treatment he has received for his hearing loss.  Make arrangements to obtain any records identified.

2.  Schedule the Veteran for another VA audiological examination to determine the nature and etiology of his current bilateral hearing loss.  The claims file and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  The examiner must note that the claims file was reviewed. Any and all indicated studies and tests should be completed. 

The examiner must address whether the Veteran has a current hearing loss disability. 

If so, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bilateral hearing loss disability had its onset in service or is otherwise related to active service, including exposure to acoustic trauma in service. 

In making this assessment, the examiner should note the following:

(a)  The shift in auditory thresholds from the entrance examination and the exit examination; 

(b)  The Veteran's competent statements regarding exposure to noise from wearing headsets and listening to radio communication signals, Morse Code, etc., and onset of hearing loss in service;

(c)  The lay statements submitted by the Veteran's family attesting to his hearing loss over the years; and

(d) That the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

 The Veteran has contended that he had noise exposure in service.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge.

A complete rationale for any opinion expressed must be provided. 

3.  Thereafter, readjudicate the claim.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and provide an opportunity for the Veteran to respond.  The case should then be returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






